The city of Portsmouth was confronted in 1942 with an emergency in its police department when the man-power requirements of our country's war effort were at their highest peak. Younger men of the police department were entering the armed services and it became impossible to maintain adequate police protection for the city without changing the age limit for patrolmen provided by the city civil service commission regulation.
In order to provide adequate police protection and at the same time to provide for the reinstatement of those patrolmen who might return from the war seeking their former positions, the civil service regulations were amended to permit, as a temporary emergency measure, applicants of more advanced age to take the examination for position of patrolman.
Sullens knew that his appointment was of a limited tenure, and there was no evidence of misunderstanding on his part and no evidence of any fraud practiced upon him. By his own act he estopped himself from successfully claiming any of the privileges or benefits conferred by the civil service laws, and he cannot now complain when he is separated from his employment in accordance with the specific terms of his own agreement.
The judgment of the Court of Appeals is affirmed.
In view of our decision, it becomes unnecessary for *Page 423 
us to pass upon the question pertaining to the statutory requirements in connection with Sullens' removal and his appeal therefrom.
Judgment affirmed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN and STEWART, JJ., concur.
TURNER, J., not participating.